PER CURIAM.
Affirmed. An order striking defenses entered pursuant to rule 1.380(b)(2)(C), Florida Rules of Civil Procedure, is an appropriate response by the court to “intentional delay and abuse of the system” by willful refusal to comply with orders pertaining to discovery, Georges v. Insurance Technicians, Inc., 448 So.2d 1185 (Fla. 4th DCA 1984), which will not be disturbed on appeal absent a clear abuse of discretion. Mercer v. Raine, 443 So.2d 944 (Fla.1983).
HERSEY, WALDEN and BARKETT, JJ., concur.